JUSTICE STEIGMANN, specially concurring: While I concur in the judgment affirming the defendant’s conviction, I do so for reasons different from those set forth in the majority opinion. The only issue defendant raises on appeal is his claim that he was denied the effective assistance of counsel at his trial. The most serious of trial counsel’s alleged errors is his failure to tender a jury instruction on the lesser included offense of criminal damage to property. The majority opinion concludes that trial counsel’s decision not to tender such an instruction was a matter of trial strategy. My difficulty with this conclusion is that the record on appeal contains nothing touching upon that issue. In People v. Kunze (1990), 193 Ill. App. 3d 708, 550 N.E.2d 284, this court was also confronted with an argument that the defendant’s lawyer at trial did not provide effective assistance of counsel. In addressing that argument, this court made the following observations: “Where, as here, consideration of matters outside of the record is required in order to adjudicate the issues presented for review, the defendant’s contentions are more appropriately addressed in proceedings on a petition for post-conviction relief. (Ill. Rev. Stat. 1987, ch. 38, pars. 122—1 through 122—8.) We therefore decline to adjudicate in this direct appeal Kunze’s contentions concerning the alleged incompetence of Kunze’s trial counsel. An adjudication of a claim of ineffective assistance of counsel is better made in proceedings on a petition for post-conviction relief, when a complete record can be made and the attorney-client privilege no longer applies.” Kunze, 193 Ill. App. 3d at 725-26, 550 N.E.2d at 296. I think the practice we followed in Kunze should be followed here as well. If resolution of the defendant’s claim that he received ineffective assistance of counsel were deferred to a hearing on a post-conviction petition which raised that issue, then the court and both parties would have the benefit of directly hearing trial counsel’s explanation as to why he took the actions he did and failed to take other actions. The record on direct appeal almost never contains anything explaining the trial tactics of defense counsel. If, as here, those trial tactics are to be the subject of scrutiny, then a record should be developed in which they can be scrutinized. We have no such record in this case. Only a hearing on a post-conviction petition can provide that record. For the reasons stated, I would affirm the judgment of the trial court, decline to adjudicate on this direct appeal defendant’s contentions concerning the alleged incompetence of his trial counsel, and defer the matter for resolution by the filing of a post-conviction petition.